Citation Nr: 9902395	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-47 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.

This matter arises from various rating decisions rendered 
since April 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In the 
aggregate, these denied all benefits now sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans Appeals (Board) for 
appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that VA erred in denying him the 
benefits sought.  More specifically, he asserts that he 
developed a bilateral foot disability, hearing loss, and 
tinnitus during military service.  He further asserts that 
the combination of his various disabilities render him 
permanently and totally disabled for VA nonservice-connected 
pension purposes.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based upon its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that:  (1) the claims of 
entitlement to service connection for a bilateral foot 
disability, bilateral hearing loss, and tinnitus are not well 
grounded; and (2) the veteran is permanently and totally 
disabled as a result of his various disabilities.


FINDINGS OF FACT

1.  No competent evidence has been presented which would tend 
to relate a bilateral foot disability, bilateral hearing 
loss, and tinnitus to the veterans military service.

2.  The veterans overall disability evaluation is 
80 percent; his orthopedic disabilities combine to form a 
40 percent rating.

3.  The veteran is 49 years of age, and has an 11th grade 
education.  

4.  The veteran last worked in August 1994; his primary work 
experience is as a laborer.

5.  The veterans primary ratable disabilities include 
chronic obstructive pulmonary disease, a variety of 
orthopedic disorders, and an anxiety disorder.

6.  The veterans ratable disabilities preclude him from 
engaging in any form of gainful employment consistent with 
his age and work experience.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bilateral foot disability, bilateral hearing loss, and 
tinnitus are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

2.  The veteran is unemployable by reason of his permanent 
disabilities.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.342, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a threshold matter, one claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  [T]he [VA] benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  The 
first question thus presented is whether the appellant has 
met this burden with regard to the various aspects of his 
appeal.  The veterans claim of entitlement to nonservice-
connected disability pension meets the threshold requirements 
cited above.  It is supported by evidence that might lead to 
a favorable conclusion.  As such, VA has a duty to assist him 
in its development.  With regard to that issue, the Board is 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with its duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).  

The same cannot be said for the veterans claims of 
entitlement to service connection for a bilateral foot 
disability to include arthritis, bilateral hearing loss, and 
tinnitus.  From a legal standpoint, service connection may be 
granted for disabilities that arise during military service.  
See 38 U.S.C.A. § 1110.  In addition, service connection may 
be granted for hearing loss and arthritis if such disease 
processes become manifest to a compensable degree within one 
year following discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may be granted for any disorder 
if all the evidence, including that pertinent to service, 
establishes that it was incurred during military service.  
38 C.F.R. § 3.303(d).  

The veteran seeks service connection for a bilateral foot 
disability to include arthritis and deformity of the toes, 
plantar fasciitis, and residuals of blistering.  Although 
service medical records indicate that the veteran experienced 
intermittent blistering of the feet during military service, 
there is no indication that this was present when he was 
discharged from military service; nor is there any indication 
that any other disorder of the feet was present at that time.  

The first post-service evidence regarding any disability of 
the veterans feet is contained in the report of his physical 
examination at a VA medical facility in October 1996.  At 
that time, mild degenerative joint disease of the left foot 
was noted by X-ray.  Subsequently, bilateral plantar 
fasciitis, some minimal deformities of his toes, and 
subjective complaints of heel and toe pain were noted.  The 
veteran has indicated that the foregoing symptomatology arose 
during military service.  The only evidence that would 
tend to relate any of these disorders to the veterans 
military service is that contained in his various statements 
and testimony offered in conjunction with his current claims.  
This raises the question of whether the veteran is competent 
to testify regarding such a relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If not, his various 
statements and testimony to that effect are not competent, 
and, therefore, are inadmissible.  See Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Whether a bilateral foot disability to 
include arthritic changes, deformity of the toes, plantar 
fasciitis, and blistering is related to the veterans 
military service is a question regarding medical causation.  
The veteran is a layman and his assumptions regarding the 
relationship between symptoms experienced during military 
service and the development of various foot disabilities long 
after military service, by themselves, do not constitute 
evidence sufficient to establish the necessary nexus to 
render the claim well grounded.  See 38 C.F.R. § 3.303, and 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Because no 
other evidence has been submitted that tends to corroborate 
the veterans statements and testimony, he has not met the 
burden imposed by 38 U.S.C.A. § 5107(a).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The absence of competent 
medical evidence in support of the veterans claim of 
entitlement to service connection for a bilateral foot 
disability is, therefore, fatal to this aspect of his appeal.

The veterans claims of entitlement to service connection for 
bilateral hearing loss and tinnitus fail for the reasons 
already stated.  Although he claims that these disabilities 
were incurred in service, there is no evidence of bilateral 
hearing loss or tinnitus in the veterans service medical 
records; nor did either disorder appear until many years 
after his discharge from military service.  Moreover, because 
the veteran did not serve in combat, the presumptions raised 
by the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable.  Thus, the veterans testimony that he was 
exposed to acoustic trauma in service is, by itself, 
insufficient to establish a nexus between his military 
service and his currently diagnosed bilateral hearing loss 
and tinnitus.  See 38 C.F.R. § 3.303; Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

II.  Entitlement to Nonservice-Connected Pension Benefits

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  
Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions which are not the 
result of the veterans own willful misconduct.  38 C.F.R. 
§ 3.342.  Total disability will be considered to exist where 
there is an impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the lifetime of the 
disabled veteran.  See 38 C.F.R. § 3.340(a).

In the instant case, the RO has assigned a combined 
80 percent disability evaluation for the veterans 
nonservice-connected disabilities.  See 38 C.F.R. § 4.25 
(1998).  These disabilities include chronic obstructive 
pulmonary disease, evaluated as 30 percent disabling, left 
knee, right hand, left ankle, low back, left elbow, and 
bilateral foot disabilities each of which is evaluated as 
10 percent disabling, and hypertension, a skin disorder, and 
tinnitus, each of which also is evaluated as 10 percent 
disabling.  Of note is that the veteran has a number of 
orthopedic disabilities which, when considered together, meet 
the requirements that at least one disability entity be 
evaluated as 40 percent or more disabling.  See 38 C.F.R. 
§§ 4.16, 4.17.

The record further indicates that the veteran did not finish 
high school, and has spent his lifetime working in various 
jobs as a laborer.  He has not worked since August 1994, and 
currently is 49 years of age.  He indicates that he becomes 
winded after walking short distances, and requires ongoing 
psychiatric treatment for his anxiety disorder.  The Board 
notes that the disabilities cited on the most recent VA 
medical examinations are of relatively long standing, and are 
not likely to improve in the future.  This, along with the 
veterans age, limited education, and limited work 
experience, support the conclusion that the veteran is 
unemployable.  Therefore, entitlement to a permanent and 
total disability rating for pension purposes is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.342.


ORDER

Well-grounded claims not having been submitted, service 
connection for a bilateral foot disability, bilateral hearing 
loss, and tinnitus is denied; however, a permanent and total 
disability rating for pension purposes is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 2 -
